ON PETITION FOR REHEARING.
On rehearing, appellee contends that we omitted any reference to appellant's alleged negligence in exposing her body to the X-ray for too long a space of time. Appellee states in her brief that appellant does not state this act of negligence as alleged in the complaint, but she does not elsewhere in her brief specifically discuss such alleged negligence. She does state, in a general way, that "the vital point in the case is this, was it good practice or good treatment for appellant in giving appellee X-ray treatments for her ailment of eczema, to give a dosage of such strength as to injure the skin and the tissues beneath the skin." If this statement by appellee may be said to present the question of negligence in the time of exposure, there is no other specific reference thereto in appellee's brief. As appears by the statement, appellee reasons that a bad result must be accepted as evidence of negligence in the method of treatment. In the original opinion, we held that an inference of negligence cannot be drawn from the results of the treatment of a physician or surgeon.
Appellee contends that there is a contradiction as to the time of exposure between the evidence of her husband and that of appellant. As we interpret the evidence, there was not necessarily such contradiction. But if such were seemingly so, appellee's husband testified that appellant, while manipulating the X-ray machine, held his watch in his hand while making the exposures, and appellant testified that, by the watch, the exposures were from thirty to forty seconds duration, while the husband testified that, in his opinion, each exposure was from 15 to 20 seconds, repeated at each place. Even if the exposures were, as to time, as testified *Page 440 
to by appellant, there is no evidence of negligence in such method of treatment.
Petition denied.